Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00621-CV

                                           Gilbert Lee DAVIS,
                                                Appellant

                                                   v.

                   GOVERNMENT EMPLOYEES INSURANCE COMPANY,
                                   Appellee

                      From the County Court at Law No. 7, Bexar County, Texas
                                      Trial Court No. 367896
                              Honorable Scott Roberts, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: November 16, 2016

DISMISSED FOR LACK OF JURISDICTION

           Appellant Gilbert Davis appeals from the trial court’s default judgment entered March 14,

2012. The record does not reflect a bill of review has been filed. In addition, it appears the statute

of limitations to file a bill of review has expired. For these reasons, it does not appear that this

court has jurisdiction over this appeal.

           Therefore, on October 20, 2016, this court ordered Davis to show cause in writing within

fifteen days of the date of this order why this appeal should not be dismissed for lack of

jurisdiction. Davis responded requesting that this court retain this appeal; however, he did not
                                                                                      04-16-00621-CV


provide basis for this court’s jurisdiction. In light of the record presented, appellant has no right

of appeal, and this court must dismiss this appeal for lack of jurisdiction. Accordingly, the appeal

is dismissed. See TEX. R. APP. P. 42.3(a).

                                                  PER CURIAM




                                                -2-